Citation Nr: 0205785	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  96-33 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Werner, Counsel


INTRODUCTION

The veteran had service from March 1943 to December 1945.  

A May 2000 decision of the Board of Veteran's Appeals (Board) 
granted a 30 percent rating for bilateral pes planus from 
March 25, 1996 through January 6, 2000 but denied a current 
evaluation in excess of 30 percent for that disorder.  The 
denial of a current evaluation in excess of 30 percent for 
bilateral pes planus was appealed to the United States Court 
of Appeals for Veterans Claims (Court) which entered an Order 
vacating that portion of the Board's decision with the 
instruction that "[i]f the circumstances warrant, the Board 
is authorized and obligated to remand the claim to the 
regional office for further development."  

Effective February 22, 2002 new final regulations make 
significant changes with respect to development by the Board 
of appeals.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002) (Jan. 23, 
2002).  While the Court's Order was entered prior to the 
publication and effective date of these new regulations, 
inasmuch as the Court has ordered the Board to remand this 
case to the RO if, as here, it appears that further 
development is needed the case will be remanded to the RO for 
additional development.  

REMAND

Since the May 2000 Board decision there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

It appears that the veteran is in receipt of Social Security 
disability benefits and that there may be outstanding VA 
clinical records that are not on file.  Also, based on 
pleadings before the Court, it appears that a more 
comprehensive VA rating examination is in order.  

Accordingly, the case is remanded for the following actions:  

1.  The veteran should be requested to provide 
names, addresses, and approximate dates of 
treatment for all health care providers who have 
treated him for his bilateral pes planus since his 
discharge from service, to include VA and non-VA 
providers.  With any necessary authorization from 
the veteran, the RO should attempt to obtain and 
associate with the claims file copies of treatment 
records identified by the veteran and not 
previously associated with the claims folder.  
Notice of any records not obtained should be 
provided to the veteran in accordance with the 
requirements of PL 106-475 and VBA Fast Letter (00-
87).  

This should include obtaining from the appropriate 
VA medical facility in Providence, Rhode Island, 
all records of treatment for pes planus since 
January 2000.  

2.  The RO should obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security disability 
benefits as well as the medical records relied upon 
concerning that claim.  

3.  The veteran should be provided a VA examination 
to determine the extent and severity of his 
service-connected bilateral pes planus, to include 
a description of the signs and symptoms of his 
bilateral pes planus and their frequency, duration, 
and severity.   
The examiner must specifically comment upon the 
presence or absence of all rating criteria 
contained at 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2001), as follows:

a) whether the symptoms are mild in 
severity; 
b) whether the symptoms are relieved by 
built-up shoes or arch supports;
c) whether the symptoms are moderate in 
severity;
d) whether the weight-bearing line is 
over or medial to the great toe; 
e) whether there is inward bowing of the 
tendo-achillis; 
f) whether there is pain on manipulation 
and use of the feet; 
g) whether the symptoms are severe; 
h) whether there is objective evidence 
of marked deformity (as in pronation or 
abduction, etc.);
i) whether pain on manipulation and use 
is accentuated;
j) whether there is an indication of 
swelling on use; 
k) whether there are characteristic 
callosities; 
l) whether the symptoms are pronounced 
in severity; 
m) whether there is marked pronation;
n) whether there is exteme tenderness of 
plantar surfaces of the feet; 
o) whether there is marked inward 
displacement and severe spasm of the 
tendo-achillis on manipulation;
p) whether the condition is not improved 
by orthopedic shoes or appliances.  

The claim file must be made available to the 
examiner prior to the examination.  

4.  The RO should then review the record and ensure 
that all the above actions are completed and that 
the examination is adequate for rating purposes.  
See also Stegall v. West, 11 Vet. App. 268 (1998) 
(if the Board remands a claim for further 
development but the Secretary fails to comply with 
the terms of the remand, the Board errs in failing 
to insure compliance).

5.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001)) are fully 
complied with and satisfied. 

6.  Thereafter, if the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, should be provided a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the 
claim for benefits.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 


